UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------x
BRYONN ROLLY BAIN, as legal guardian of
Abindigo Shabazz Bain,

                          Plaintiff,                         MEMORANDUM AND ORDER
                                                             17-CV-01152
        - against -


PARADISE BEACH CORPORATION PANAMA
d/b/a INTERCONTINENTAL PLAYA BONITA
RESORT & SPA, a Panamanian Corporation
and PARADISE BEACH CORPORATION, a
Delaware Corporation,

                           Defendants.
---------------------------------------------------------x
GLASSER, Senior United States District Judge:

        Plaintiff Bryonn Rolly Bain, on behalf of his son Abindigo Shabazz Bain (“Plaintiff” or

“Bain”), brought this negligence action against Paradise Beach Corporation Panama d/b/a

Intercontinental Playa Bonita Resort & Spa (“Intercontinental”) and Paradise Beach Corporation

(“Paradise”), (collectively, “Defendants”), alleging that they failed to maintain a sanded area on

their property, causing him to fall and injure himself. (ECF No. 1 “Compl.”). Pending before the

Court is Defendants’ motion to dismiss for lack of jurisdiction pursuant to Rule 12(b)(2) of the

Federal Rules of Civil Procedure. (ECF No. 19). For the reasons explained below, Defendant’s

motion is GRANTED.

                                               BACKGROUND

        Bain is a resident of Kings County, New York. (Compl. ¶ 5). Intercontinental is a hotel

incorporated in Panama and a subsidiary of Paradise, which is allegedly incorporated in Delaware.

(Compl. ¶¶ 6, 7; ECF No. 6 “Answer” ¶¶ 6, 7). The license and marketing agreement between the

two provides that New York law will govern. (ECF No. 21 at 5; ECF No. 23 at 5). Neither

                                                         1
Defendant has offices, property, or employees in New York, but Paradise uses Citibank in New

York to accept wire transfers that are ultimately sent to its bank account at Banco General, in

Panama. (ECF No. 23 at 8). Intercontinental allows potential guests to make reservations through

websites such as Hotwire, Expedia, and Travelocity. (ECF No. 21 at 5).

       Bain’s mother made hotel reservations through Hotwire and his father is a member of

Intercontinental’s Rewards Club. (ECF No. 21 at 4). On March 19, 2015, Bain was a guest at

Intercontinental in Panama City when he was playing soccer and fell. (Compl. ¶ 11). He alleges

that his injuries are permanent. (Compl. ¶ 17).

                                       LEGAL STANDARD

       A plaintiff bears the burden of establishing personal jurisdiction over a defendant on a

motion to dismiss pursuant to Rule 12(b)(2) of the Federal Rules of Civil Procedure. Metro. Life

Ins. Co. v. Robertson-Ceco Corp., 84 F.3d 560, 566 (2d Cir. 1996). Where, as here, there has been

jurisdictional discovery but no evidentiary hearing, (ECF No. 11), the plaintiff must make a “prima

facie showing . . . of facts that, if credited by the ultimate trier of fact, would suffice to establish

jurisdiction over the defendant.” Id. at 567. All pleadings and affidavits must be construed, and

ambiguities resolved, in the plaintiff’s favor. Snegur v. Grupo Iberostar, No. 14CV4445 (ILG),

2016 WL 74414, at *2 (E.D.N.Y. Jan. 6, 2016).

                                           DISCUSSION

       In a diversity action, personal jurisdiction over a defendant is determined by the law of the

state in which the federal court sits, but must also be consistent with the Fourteenth Amendment’s

Due Process Clause. Arrowsmith v. United Press Int’l, 320 F.2d 219, 223 (2d Cir. 1963). Bain

asserts two alternative bases for personal jurisdiction over Defendants. First, he argues that the

Court has general jurisdiction pursuant to Section 301 of New York’s Civil Practice Law and Rules



                                                   2
(“CPLR”), which provides “[a] court may exercise such jurisdiction over persons, property, or

status as might have been exercised heretofore.” Second, he argues that the Court has specific

jurisdiction pursuant to CPLR Section 302(a)(3), which provides “a court may exercise personal

jurisdiction over any non-domiciliary . . . who in person or through an agent . . . commits a tortious

act without the state causing injury to a person or property within the state.” Each of these sections

is addressed below.

   A. General Jurisdiction Pursuant to CPLR § 301

       Under Section 301 of the CPLR, a foreign corporation may be subject to general in

personam jurisdiction in New York where it “has engaged in such a continuous and systematic

course of ‘doing business' in New York that a finding of its ‘presence’ in New York is warranted.”

Sonera Holding B.V. v. Cukurova Holding A.S., 750 F.3d 221, 224 (2d Cir. 2014) (internal citations

omitted). Bain argues that because Defendants solicited New York residents through various

internet websites, subjected themselves to New York law in their license and marketing agreement,

and used Citibank in New York for wire transfers, that Defendants engaged in “such a continuous

and systematic course of ‘doing business’ in New York.” The Court disagrees.

       But even if Defendants’ conduct was enough to subject them to general jurisdiction under

CPLR 301, in light of the Supreme Court’s decision in Daimler AG v. Bauman, 571 U.S. 117

(2014), subjecting Defendants to general jurisdiction in New York would be incompatible with

due process.    Sonera Holding B.V., 750 F.3d at 224-25.           For a corporation, its place of

incorporation and principal place of business are the paradigm bases for general jurisdiction. Id.

at 225. As to Defendants here, neither of those places are located in New York.




                                                  3
   B. Specific Jurisdiction Pursuant to CPLR § 302

       Bain argues that for the same reasons discussed above and because Defendants should have

been aware that their acts would have consequences to residents in New York, Defendants

“commit[ed] a tortious act without the state causing injury to a person or property within the state.”

N.Y. C.P.L.R. § 302(a)(3)(ii); ECF No. 21 at 7. That argument fails for two reasons.

       First, specific jurisdiction “depends on an affiliation between the forum and the underlying

controversy, principally, activity or an occurrence that takes place in the forum state and is

therefore subject to the State’s regulation.” Sonera Holding B.V. v. Cukurova Holding A.S., 750

F.3d 221, 225 (2d Cir. 2014). Therefore, the only “act” by Defendants that could confer

jurisdiction is allowing potential guests in New York to book hotel rooms through websites such

as Hotwire. However, “[c]ourts have consistently held that the in-state activity of booking a hotel

room is too remote from negligence alleged to have taken place at a foreign hotel to satisfy Section

302.” Snegur v. Grupo Iberostar, No. 14CV4445 (ILG), 2016 WL 74414, at *3 (E.D.N.Y. Jan. 6,

2016). If foreign hotels were subject to specific jurisdiction in New York simply because they

allow New York residents to book reservations through the internet, those hotels would be subject

to jurisdiction in every state, which cannot be the case.

       Second, courts applying CPLR 302(a)(3) have held that the injury resulting from the

tortious act must have occurred in New York. Intermor v. Walt Disney Co., 250 F. Supp. 2d 116,

121 (E.D.N.Y. 2003); Domond v. Great Am. Recreation, Inc., 116 F. Supp. 2d 368, 373–74

(E.D.N.Y. 2000); Bramwell v. Tucker, 107 A.D.2d 731, 732–33, 484 N.Y.S.2d 92, 93 (2d Dep’t

1985) (“The mere residence or domicile in New York of an injured plaintiff does not constitute

injury within the State for the purpose of establishing jurisdiction under this statute where the

injury actually occurred elsewhere . . . . To hold otherwise would open a veritable Pandora’s box



                                                  4
of litigation subjecting every conceivable prospective defendant involved in an accident with a

New York domiciliary to defend actions brought against them in the State of New York.”). Bain’s

injury was sustained in Panama, not in New York. Therefore, Defendants did not “caus[e] injury

to a person or property within the state” for purposes of conferring jurisdiction under CPLR

302(a)(3).

                                        CONCLUSION

         Accordingly, for the reasons set forth above, Defendants’ motion to dismiss for lack of

jurisdiction is GRANTED with prejudice.

         SO ORDERED.
Dated:          Brooklyn, New York
                December 17, 2018

                                                    /s/       ___
                                                    I. Leo Glasser                     U.S.D.J.




                                                5
